IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                   October 28, 2009 Session

           CASSANDRA LYNN RUDD v. HOWARD THOMAS RUDD

             Direct Appeal from the General Sessions Court for Hardin County
                            No. 6677   Daniel L. Smith, Judge



                   No. W2009-00251-COA-R3-CV - Filed December 9, 2009


This is an appeal from a parenting plan entered by the trial court in a divorce case. Appellant/ Father
and Appellee/Mother entered into a Marital Dissolution Agreement, settling all issues except for the
parenting plan. Following a hearing in which daughter, age 13, testified, the trial court entered a
permanent parenting plan granting primary residential status to the Mother, allowing Mother to
relocate, and granting the Father no parenting time with either of the parties’ two minor children.
Father appeals from this decision and objects to the daughter’s testimony. Upon review of the record,
we find that the Father waived his right to object to daughter’s testimony and that the trial court did
not err in granting primary residential status to Mother nor in allowing her to relocate. However, we
find that the trial court erred by failing to make specific findings of harm caused by visitation and
failing to determine the least restrictive visitation plan available. Accordingly, we vacate the trial
court’s decision on visitation and remand for further hearing and entry of a visitation plan. Affirmed
in part, vacated in part and remanded.

Tenn. R. App. P. 3. Appeal as of Right; Judgment of the General Sessions Court Affirmed
                        in Part, Vacated in Part and Remanded

J. STEVEN STAFFORD , J., delivered the opinion of the court, in which ALAN E. HIGHERS, P.J., W.S.,
joined and HOLLY M. KIRBY , J., separately concurred.

Curtis F. Hopper, Savannah, Tennessee, for the Appellant, Howard Thomas Rudd.

Terry L. Wood, Corinth, Mississippi, for the Appellee, Cassandra Lynn Rudd.

                                             OPINION

        Howard Rudd (“Father”) and Cassandra Rudd (“Mother”) were married in October 1991.
Mother filed for divorce on August 20, 2007, alleging grounds of inappropriate marital conduct and
irreconcilable differences. There were two children born of the marriage, a son (“R.R”), born in
1992, and a daughter (“S.R.”), born in 1995. R.R. was born with DiGeorge Syndrome and is
severely mentally handicapped and suffers from a heart condition. R.R. needs assistance with
personal needs including bathing and personal hygiene and functions on approximately a third grade
level. In August 2007, S.R. accused Father of sexual assault. Subsequently, Father was indicted for
sexual battery and assault, but was later acquitted, and the charges were expunged from his record.

         A temporary parenting plan was entered on August 20, 2007, granting no parenting time with
either child for Father. On November 15, 2007, an amended parenting plan was entered. This plan
allowed Father visitation with R.R. for two hours each week. Mother was to supervise this
visitation, and it was to take place at the bowling alley. In addition, Father was allowed to have
lunch with the R.R. at school one day a week, and was granted two phone calls a week with R.R.
The amended parenting plan did not allow Father to have any contact with S.R. An “Order on
Review of Temporary Parenting Plan” was entered on November 15, 2007; the Order specifically
states that “Father shall not be permitted any parenting time with the minor children.”1 Another order
was entered on December 20, 2007. This Order granted Father one additional night of supervised
visitation with R.R. at the bowling alley, which visitation was to replace the previously granted
weekly lunch at R.R.’s school. The Order also provided for supervised visitation for two hours on
Christmas Day at Father’s home. Mother and Father entered into a Marital Dissolution Agreement
and were granted an absolute divorce on April 28, 2008; the court reserved all issues regarding the
Permanent Parenting Plan for a future hearing.

       Mother sent a letter to Father in August 2008 notifying him of her intent to move to Victoria,
Texas. In December 2008, Father filed a motion in opposition to Mother’s proposed move to
Texas. Father, in his motion, alleged that the sole purpose of the move was to deny Father parenting
time. Consequently, he asked that, in the event the court should allow Mother to move, he be
granted primary residential parenting status.

        A hearing was held on November 17, 2008, on the parenting plan issues. At this hearing,
S.R. testified to her preference as to where she wanted to live and the facts of the case. Also,
Mother, Father, and three of Father’s friends testified.

        On January 9, 2009, the trial court entered a nine-page order containing detailed findings of
fact. In its findings of fact, the trial court reviewed the factors contained in Tenn. Code Ann. § 36-6-
106(a) and determined the best interests of the children based on those factors. Specifically, the trial
court found that: (1) Mother was the primary care giver of R.R. and that Father did not take care of
the needs of the child; (2) Father committed child sexual abuse on his daughter, as defined by Tenn.
Code. Ann. § 37-1- 601; (3) Father’s testimony regarding this incident contradicted his previous
testimony; (4) daughter is afraid of Father and does not want to live or visit with him; and (5) the
Father’s three witnesses demonstrated hostility toward Mother and were not credible. Based on these
findings, the trial court awarded Mother primary residential status and granted Father zero parenting
time. Additionally, the order stated that Father would have the parental rights provided in Tenn.
Code Ann. § 36-6-110 with R.R., but the court was silent as to these parental rights with S.R.



        1
            We cannot tell from the record why there is a discrepancy between the two orders entered on November 15,
2007.

                                                         -2-
        The trial court also ruled on child support. It imputed Mother’s monthly income at
$1,127.00. Concerning Father’s income, the court found that Father was receiving $1,800 a month
in social security retirement benefits, and that Father’s business was grossing between ten and
sixteen thousand dollars a month. Despite Father’s testimony that his business has, in fact, lost
money, the trial court noted that Father had failed to present any proof of income or loss. Moreover,
the court found that Father paid his employees in cash, and made numerous withdrawals for himself
(although the exact amounts were not known). Finding that Father did not show sufficient proof of
his income, the court imputed an income of $37,589 to Father from his business. The trial court held
that Father had an imputed monthly income of $3,132.00 plus $1,800 a month in social security
benefits. Additionally, the trial court found that Mother was receiving $1,424 a month from Father’s
social security benefits. The trial court directed that child support be based on these amounts.

        A separate parenting plan was entered on January 30, 2009. The parenting plan states that
Father shall pay $1,127 a month in child support. The plan stated that because Mother was receiving
benefits on behalf of the minor children attributable to Father’s social security, in the amount of
$1,424, Father was not required to pay any additional support. The parenting plan conformed to the
trial court’s order, naming Mother as primary residential parent and granting zero parenting time to
Father. However, contrary to the trial court’s order, the parenting plan indicates that both parents
will have the parental rights enumerated in Tenn. Code. Ann § 36-6-101.2

        On January 30, 2009, the trial court entered a Judgment. This judgment designated Mother
as primary residential parent of both children, stated that Mother had proved sexual abuse by the
Father, and allowed Mother to move to Victoria, Texas. Further, the judgment explicitly stated that
Father had parental rights, as provided in Tenn. Code Ann. § 36-6-110, with R.R. only. The
judgment further required child support to be calculated based on Father’s monthly income of $4,932
and Mother’s monthly income of $1,127 and required Father to pay any difference between what was
required and what Mother was receiving from the Social Security Administration. The order also
incorporated by reference the trial court’s findings of fact.

        Father appeals and raises five issues for our review. We restate them as follows:

1. Whether the trial court erred in not properly qualifying daughter as a competent witness?
2. Whether the trial court erred in not designating the Father as the primary residential parent?
3. Whether the trial court erred in granting zero parenting time to the Father?
4. Whether the trial court erred in allowing Mother to relocate to Victoria, Texas?
5. Whether the trial court erred in its calculation of Father’s income?


       Because this case was tried by the court sitting without a jury, we review this case de novo
upon the record with a presumption of correctness of the findings of fact by the trial court. Unless


        2
           Mother contends in her brief that this was error. However, no motion was made to alter or amend the
parenting plan in order to correct the alleged error, nor was the parenting plan ever amended.

                                                     -3-
the evidence preponderates against the findings, we must affirm, absent error of law. See Tenn. R.
App. P. 13(d). Furthermore, when the resolution of an issue in a case depends upon the truthfulness
of witnesses, the trial judge who has had the opportunity to observe the witnesses and their manner
and demeanor while testifying is in a far better position than this Court to decide those issues. See
McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995); Whitaker v. Whitaker, 957 S.W.2d
834, 837 (Tenn. Ct. App. 1997). The weight, faith, and credit to be given to any witness’ testimony
lies in the first instance with the trier of fact, and the credibility accorded will be given great weight
by the appellate court. See id.; see also Walton v. Young, 950 S.W.2d 956, 959 (Tenn. 1997).

                                             Child Witness

        Father first argues that the testimony of S.R. should be excluded as she was neither properly
qualified to be a competent witness, nor given a proper oath. Relying upon Tennessee Rules of
Evidence, Rule 601 and Rule 602, Father states that, although all persons are presumed to be
competent witnesses, in order to testify, the witness must have personal knowledge of the matter
and must make an oath or affirmation to testify truthfully. Additionally, Father asserts that, in
dealing with a child witness, the court must take an extra step to determine whether the child is
competent to testify and whether he or she can grasp the difference between the truth and a lie.

        S.R., age 13 at the time, testified first at trial. By agreement of the parties, the daughter’s
preference as to where she wanted to live was heard in the court room, while Mother and Father were
absent. The transcript does not indicate that the attorneys were absent. Daughter’s testimony as to
her preference was not recorded. After giving her preference, the parties returned to the court room
and the trial court stated:

                “[S.R.], you were - - when the parties, your parents, were outside, I
                swore you in, and you promised to them and everybody in here that
                you would tell the truth; is that true?”

S.R. responded, “Yes, sir,” and the examination continued. No objection was made as to S.R.’s
competence as a witness or to the validity of the oath. Because Father failed to object to S.R.’s
testimony at trial, he has waived his right to challenge the admissibility of her testimony in this
Court. Baxter v. Vandenheovel, 686 S.W.2d 908, 911 (Tenn. 1984).

       Further, Rule 6 of the Court of Appeals requires that written argument on each issue on
appeal contain:

                (2) A statement showing how such alleged error was seasonably
                called to the attention of the trial judge with citation to that part of the
                record where appellant’s challenge of the alleged error is recorded.
                *                                 *                                        *




                                                    -4-
                (b) No complaint of or reliance upon action by the trial court will be
                considered on appeal unless the argument contains a specific
                reference to the page or pages of the record where such action is
                recorded. No assertion of fact will be considered on appeal unless the
                argument contains a reference to the page or pages of the record
                where evidence of such facts is recorded.

There is no indication in Father’s brief (or, in fact, in the transcript) that he objected to the testimony
given by S.R. Father failed to cite to any objection to S.R.’s testimony in the record as required by
the Rules of the Court of Appeals. Pursuant to Rule 6, in the absence of any citation to an objection
in his brief, this Court cannot consider the issue on appeal.

                                                Custody

       Determining custody is one of the most important decisions a trial court will make. See
Steen v. Steen, 61 S.W.3d 324, 327 (Tenn. Ct. App. 2001). In making this determination, the
paramount interest of the court is the welfare of the child. Koch v. Koch, 874 S.W.2d 571, 575
(Tenn. Ct. App. 1993). Courts are to apply the doctrine of comparative fitness to determine the
custody arrangement that is in the best interest of the child. Burden v. Burden, 250 S.W.3d 899,
908-09 (Tenn. Ct. App. 2008). In making this determination, the court is to use the factors contained
in Tenn. Code Ann. § 36-6-106(2007). The trial court has wide discretion in making custody
determinations. Lee v. Lee, 66 S.W.3d 837, 851 (Tenn. Ct. App. 2001). However, these decisions
must be based on evidence and on the application of the relevant principles of law. D v. K, 917
S.W.2d 682, 685 (Tenn. Ct App. 1995). Accordingly, we will only set aside the trial court’s
determination if it “falls outside the spectrum of rulings that might reasonably result from an
application of the correct legal standards to the evidence found in the record.” Eldridge v. Eldridge,
42 S.W.3d 81, 88 (Tenn. 2001).

        In its memorandum opinion, the trial court carefully and explicitly analyzed each factor in
Tenn. Code Ann. § 36-6-106, and determined the best interests of the children based on those
factors. Specifically, the trial court found that Mother was the primary caregiver to both of the
children, and that Father did not take care of the needs of R.R. In making this determination, the trial
court noted that, although Father presented the testimony of three witnesses who testified that he was
a good Father, based on the demeanor of these witnesses, there was hostility towards the Mother;
consequently, the trial court found the witnesses unreliable, and gave their testimonies little weight.
 The trial court also found that Father had committed child sexual abuse on his daughter, as defined
by Tenn. Code. Ann. § 37-1-601. As a result of this abuse, the trial court found that daughter is
afraid of Father and does not want to live with or visit him.

         The trial court noted that Mother intended to move to Victoria, Texas, where her parents and
other relatives reside. While acknowledging Father’s objection to the move, the court found that
father’s objection was based upon Father’s belief that, if Mother was allowed to move, R.R. would
lose his government health benefits, and would have to change health care providers. The trial court,


                                                   -5-
however, found that there was no evidence to indicate that there were not medical providers that
could treat R.R. in Victoria. The trial court found that daughter desired to move to Texas because
of the embarrassment caused by Father’s sexual battery trial. Concerning the factor, “stability of a
family unit of the parents,” the court found that the evidence weighs in favor of Mother as she has
relatives in or near Victoria and Father testified that he has no family in the Hardin County area.

       The trial court found that the “home, school, and community records of the child,” weighed
in favor of Mother as both children were doing well in school and there was nothing to indicate
daughter could not perform in another school, especially because she would be away from students
who may be embarrassing her because of her father’s trial.

       The trial court found that the preference of the child weighs in favor of Mother as daughter
expressed her preference to reside with Mother.

        The trial court then looked to evidence of physical or emotional abuse to the child. The trial
court credited daughter’s testimony that Father had touched her between her legs over her pajama
bottom and under her t-shirt. The trial court found that Father’s testimony that daughter fell asleep
on his arm which was between daughters legs and his denial of touching her under her shirt
contradicted his prior testimony in which he stated that he accidently touched her breasts as he was
scratching her back. Additionally, the trial court found that Father had previously engaged in
inappropriate conduct by video taping Mother’s oldest daughter in her bedroom. The trial court
found that father committed sexual abuse as defined by Tenn. Code Ann. § 37-1-602, by a clear
preponderance of the evidence.

         Based on these findings, the trial court held that Mother should be designated the primary
residential parent and should be allowed to relocate to Victoria, Texas. After reviewing the entire
record in this case, including the testimony of all witnesses, we find that the evidence does not
preponderate against the trial court’s findings of fact and that the trial court appropriately weighed
all of the relevant factors. Accordingly, we affirm the trial court’s designation of Mother as the
primary residential parent for both minor children.

        Father also submits that the trial court erred by failing to apply Tenn. Code Ann. § 36-6-108
(d)(1) to this case.3 Father contends that if the trial court had correctly applied Tenn. Code Ann.


       3
           Tenn. Code Ann. §36-6-108(d)(1) provides:


                   If the parents are not actually spending substantially equal intervals of time with
                   the child and the parent spending the greater amount of time with the child
                   proposes to relocate with the child, the other parent may, within thirty (30) days
                   of receipt of the notice, file a petition in opposition to removal of the child. The
                   other parent may not attempt to relocate with the child unless expressly
                   authorized to do so by the court pursuant to a change of custody or primary
                   custodial responsibility. The parent spending the greater amount of time with
                                                                                                          (continued...)

                                                          -6-
§ 36-6-108(d)(1), it would not have allowed Mother to relocate to Victoria, Texas with the children.

       This Court, in Gregory v. Gregory, No. W2002-01049-COA-R3-CV, 2003 Tenn. App.
LEXIS 499 (Tenn. Ct. App. 2003 ), addressed the issue of which standard the trial court should apply
when making an initial custody determination where one parent plans on relocating out of state with
the minor child. In Gregory, the father filed for divorce and requested joint custody. Gregory, 2003
Tenn. App. LEXIS at *1. Soon after filing, Mother received a promotion requiring her to move to
Texas. Id. at *2. The trial court applied a best interest analysis using the factors in Tenn. Code. Ann
§ 36-6-106 and named father the primary residential parent. Id. at *4. The mother in Gregory
appealed, submitting that the trial court erred in not applying the factors provided in Tenn. Code
Ann. § 36-6-108(d). Id. This is the same issue we have before us in the instant case.

         In Gregory, we noted that Tenn. Code Ann. § 36-6-108(d) had previously only been applied
to modification of custody situations. Id. at *6. In Gregory, this Court held that, in making an initial
custody decision, the trial court must “consider what is in the child’s best interests,” and that
determination “depends on the facts and circumstances of the case.” Id. at *10. We further held that
the trial court in Gregory was correct in applying the best interest of the child approach as provided
in Tenn. Code Ann. § 36-6-106. Id. at *15; see also Annear v. Clouse, No. E2006-02120-COA-R3-
CV, 2007 Tenn. App. LEXIS 637 at *10-11 (Tenn. Ct. App. 2007). As in Gregory, the record shows
that, in this case, the trial court considered Mother’s relocation in making its best interests analysis
under Tenn. Code. Ann. § 36-6-106. Consequently, we find that the trial court did not err when it
did not apply the factors in Tenn. Code. Ann. § 36-6-108(d) in its decision to allow Mother to
relocate.

                                                      Visitation

         The final issue Father raises on appeal regarding the parenting plan, is that the trial court
erred in granting him no parenting time with either minor child. “[T]he details of custody and
visitation with children are peculiarly within the broad discretion of the trial judge.” Eldridge v.
Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001)(quoting Suttles v. Suttles, 748 S.W.2d 427, 429 (Tenn.
1988)(quoting Edwards v. Edwards, 501 S.W.2d 283, 291 (Tenn. Ct. App. 1973)). Unless the trial
court abuses its discretion, we will not reverse its decisions on visitation. Id. A trial court abuses

       3
           (...continued)
                     the child shall be permitted to relocate with the child unless the court finds:
                     (A) The relocation does not have a reasonable purpose;
                     (B) The relocation would pose a threat of specific and serious harm to the child
                     that outweighs the threat of harm to the child of a change of custody; or
                     (C) The parent's motive for relocating with the child is vindictive in that it is
                     intended to defeat or deter visitation rights of the non-custodial parent or the
                     parent spending less time with the child.




                                                           -7-
its discretion “when it ‘applie[s] an incorrect legal standard, or reache[s] a decision which is against
logic to the party complaining.’” Id. (quoting State v. Shirley, 6 S.W.3d 243, 247 (Tenn. 1999).

        In visitation cases, the paramount consideration is the welfare of the child. Suttles, 748
S.W.2d at 429. However, this state has a clear public policy “that the non-custodial parent be
awarded visitation reasonably sufficient to maintain the parent-child relationship.” In the Matter of
Z.A.W., No. W2005-01956-COA-R3-JV, 2006 WL 1627180 at *4 (Tenn. Ct. App. 2006)(citing
Burlew v. Burlew, No. W2005-00526-COA-R3-CV, 2006 WL 26361 at *4-5 (Tenn. Ct. App.
2006)); In re S.C.H. No. M2003-01382-COA-R3-CV, 2004 WL 2941151, at *4-5 (Tenn. Ct. App.
2004)(citing Suttles, 478 S.W.2d at 429.)); see also Tenn. Code Ann. § 36-6-301 (2009).
Accordingly, “the least restrictive visitation limits are favored in order to encourage the parent-child
relationship.” Id. (citing Eldridge, 42 S.W.3d at 85). That being said, “[n]o hard and fast rules exist
for determining which custody and visitation arrangement will best serve a child’s needs.” Gaskill
v. Gaskill, 936 S.W.2d 626, 630 (Tenn. Ct. App. 1996)(citations omitted).

        In creating an appropriate visitation plan, the trial court has the ability to place reasonable
conditions and restrictions on visitation. See Brewster v. Brewester, No. M2000-01174-COA-R3-
CV, 2001 WL 401600 (Tenn. Ct. App. 2001)(developing a plan of counseling to facilitate visitation);
Odom v. Odom, No. M1999-02811-COA-R3-CV, 2001 WL 1543476 (Tenn. Ct. App.
2001)(allowing the child to call her psychiatrist during visitation and to terminate the visitation);
Raines v. Raines, No. 85-177-II, 1985 WL 3431 (Tenn. Ct. App. 1985)(requiring supervised
visitation); see also 19A Tenn. Prac. Tenn. Divorce, Alimony, & Child Custody § 24:4 (2009).
“Nevertheless, the non-custodial parent’s visitation ‘may be limited, or eliminated, if there is definite
evidence that to permit...the right would jeopardize the child, in either a physical or moral sense.”
Eldridge, 42 S.W.3d at 85(quoting Weaver v. Weaver, 261 S.W.2d 145, 148 (Tenn. Ct. App. 1953));
see also Tenn. Code Ann. § 36-6-301 (2009)4 and Suttles, 748 S.W.2d at 429 . As this court has
previously stated,

                  Because of the legal and psychological significance of a parent’s
                  visitation rights, persons seeking to restrict or eliminate visitation
                  must demonstrate that there is probable cause that the child will be


        4
            Tenn. Code Ann. § 36-6-301 provides:

                  After m aking an award of custody, the court shall, upon request of the non-
                  custodial parent, grant such rights of visitation as will enable the child and the non-
                  custodial parent to maintain a parent-child relationship unless the court finds, after
                  a hearing, that visitation is likely to endanger the child’s physical or emotional
                  health. In granting any such rights of visitation, the court shall designate in which
                  parent’s hom e each minor child shall reside on given days of the year, including
                  provisions for holidays, birthdays of family members, vacation and other special
                  occasions. If the court finds that the non-custodial parent has physically or
                  emotionally abused the child, the court may require that visitation be supervised or
                  prohibited until such abuse has ceased or until there is not reasonable likelihood
                  that such abuse will recur....

                                                           -8-
                  placed at risk if visitation is permitted. The Tennessee Supreme
                  Court requires that this proof must be “definite,” Suttles v. Suttles,
                  748 S.W.2d at 429, and Tenn. Code Ann. § 36-6-30 requires that the
                  proof demonstrate that visitation is “likely” to endanger the child’s
                  physical or emotional health.” These evidentiary standards have
                  effectively created a presumption against severely circumscribing or
                  denying visitation to non-custodial parents. Such drastic measures
                  are only appropriate when arrangements less detrimental to the
                  parent-child relationship are not available or workable as a practical
                  matter.

Bueno v. Todd, No. W2005-02164-COA-R3-CV, 2006 WL 2106006 at *6 (Tenn. Ct. App.
2006)(quoting Wix v. Wix, No. M2000-00230-COA-R3-CV, 2001 WL 219700 at *11(Tenn. Ct.
App. 2001)). “[T]ermination of visitation, which has the practical effect of terminating the parent-
child relationship, must be supported by specific findings that visitation by the non-custodial parent
will result in physical, emotional, or moral harm to the child. In the Matter of Z.A.W., 2006 WL
1627180 at *5 (citing Eldridge, 42 S.W.3d at 85).

         Accordingly, there is a specific process the trial court must follow when limiting, suspending
or terminating visitation. First, the trial court must make a specific finding, based on definite
evidence, that visitation would cause harm to the child. Eldridge, 42 S.W.3d at 85. After making
this finding, the trial court must then determine the least restrictive visitation plan as available and
practical. Bueno, 2006 WL 2106006 at *6. In determining the least restrictive visitation plan, the
trial court must make specific findings, based on definite evidence, that any less restrictive visitation
would be harmful to the child. Id. The burden of proof on both the issue of harm and the least
restrictive visitation plan, is on the party seeking to restrict visitation. Id. In making these
determinations, the trial court must bear in mind that “it is the public policy of the state of Tennessee
that courts shall grant parenting time with the non-custodial parent unless visitation will harm the
child.” Kershaw v. Kershaw, No.M2009-00151-COA-R3-CV (Tenn. Ct. App November 20,
2009)(emphasis added).

        In this case the trial court applied a best interests analysis in determining that Father would
not have any visitation with the children. The trial court found that S.R.’s preference5 is to not have
any residential sharing time with her father, that S.R. is afraid of her father, and that it had been
proven by a clear preponderance of the evidence that Father had sexually abused S.R. Based on
these findings, the court found that it would be in the best interest of S.R. that Father not have any
visitation with her. The trial court found that there was no evidence that Father had abused R.R.;
however, based upon the abuse of S.R., the history of lack of care for R.R. and R.R.’s limited mental


         5
           S.R.’s preference was heard off the record. The parties did not stipulate on the record to what she said.
However, the trial court found that her preference was to not have any parenting time with her father. Neither party
objected to the child’s preference being heard off the record nor did either party make an offer of proof as to the child’s
preference on the record. Therefore, we defer to the trial court’s finding as to S.R.’s preference.

                                                           -9-
capacity, the trial court held that Father should also not have any “residential sharing time” with
R.R.6

         Although utilized by the trial court, a best interests analysis is inappropriate; instead there
must be definite evidence that visitation would result in harm to the child. Suttles, 748 S.W.2d at
429. Although not specifically stated by the trial court, but implied in its findings, is a determination
that visitation may be harmful to S.R. However, the law in Tennessee requires more than mere
inferences to deny a parent time with his children. “A non-custodial parent’s visitation ‘may be
limited, or eliminated, if there is definite evidence that to permit...the right would jeopardize the
child, in either a physical or moral sense. Kershaw, M2009-00151-COA-R3-CV (quoting Eldridge,
42 S.W.3d at 85)(quoting Suttles, 748 S.W.2d at 429). The trial court made no findings that Father
would “jeopardize” the children during visitation.

         However, even if the trial court had determined that visitation with Father would harm S.R.
and R.R, it would not end the required analysis. While the “paramount consideration” in crafting
a visitation plan is the welfare of the child, Eldridge 42 S.W.3d at 86 (citations omitted), it is the
clear public policy of this state that the non-custodial parent be awarded reasonable visitation in
order to maintain the parent-child relationship. Suttles, 748 S.W.2d at 429. The trial court may
“restrict, suspend, or terminate visitation rights” based upon “clear and definite evidence” that
visitation would harm the child. Bueno, 2006 WL 2106006 at *5 (citing Tenn. Code Ann. § 36-6-
301; Suttles, 748 S.W.2d at 429; Helson v. Cyrus, 989 S.W.2d 704, 707 (Tenn. Ct. App. 1998);
Weaver v. Weaver, 261 S.W.2d at 148. “But absent such findings, the public policy of this state is
that the court shall ‘grant such rights of visitation as will enable the child and the non-custodial
parent to maintain a parent-child relationship.’” Helson v. Cyrus, 989 S.W.2d at 707 (citing Tenn.
Code Ann. § 36-6-301 and Pizzillo v. Pizzillo, 884 S.W.2d 749 (Tenn. Ct. App. 1994)(emphasis
original). Furthermore, it is incumbent on “persons seeking to restrict or eliminate visitation,” in this
case Mother, to “demonstrate that there is probable cause that the child will be placed at risk if
visitation is permitted.” Bueno, 2006 WL 2106006 at *6 (quoting Wix, 2001 WL 219700 at *11).
“The Tennessee Supreme Court requires that this proof be ‘definite’” Id. (citing Suttles, 748 S.W.2d
at 429). This effectively creates a presumption against severely limiting or denying visitation
completely. Id. Consequently, the trial court must adopt the least restrictive visitation plan
“available or workable as a practical matter.” Id.

         In this case, the trial court failed to make any specific findings that any other less restrictive
visitation plan, other than complete denial of visitation, would result in harm to S.R. or R.R. We
have reviewed the record and find that as it stands, it does not support a finding by “clear and
definite” evidence that complete denial of visitation is the least restrictive plan available. In fact,
with respect to R.R. the record indicates that a less restrictive visitation plan is available. During the


         6
            The trial court may limit visitation if the court determines that the parent has com m itted sexual abuse on a
person living with the child. Tenn. Code Ann. § 36-6-406(a)(2). Therefore, upon finding that Father sexually abused
S.R., the trial court may limit visitation with R.R. However, it is not clear from the record that this is why the trial court
denied visitation with R.R.

                                                            -10-
pendency of the divorce, Father participated in supervised visitation with R.R. for two hours twice
a week. There is no evidence of harm resulting from this visitation and Mother herself testified that
visitation with R.R. had gone peacefully and normally. Consequently, we must remand this case to
the trial court for it to receive additional evidence on the harm caused to each child by visitation with
Father. After receiving additional evidence, the trial court is directed to make the required findings
and to create the least restrictive visitation plan as available and practical, bearing in mind that the
children’s welfare is of paramount consideration.

         It further appears from the trial court’s orders, although inconsistent, that it was ordering that
Father only have the statutory parental rights provided in Tenn. Code Ann. §§ 36-6-101 and -110
with R. R. These statutory provisions grant rights to the non-custodial parent such as the right to
telephone calls, the right to send the child mail, the right to notice and information of any major
illness, hospitalization or death of the child; the right to receive school records directly from the
child’s school; the right to receive medical records from the child’s doctor and the right to be free
from derogatory remarks . See Tenn. Code Ann. §§ 36-6-101 and -110. These rights may be limited
in whole or part based upon a finding that they are not in the best interests of the child. Gentry v.
Gentry, No. M2004-00640-COA-R3-CV, 2005 WL 901145, at *9 (Tenn. Ct. App. 2005); see also
Tenn. Code Ann. §§ 36-6-101 and -110. Absent a finding that the rights are not in the best interest
of the child, these rights must be granted. Id.

        In this case, the trial court made no findings that these rights or any portion of them would
not be in the best interest of either child. Additionally, there is no evidence in the record that the
statutory rights provided to the non-custodial parent would be harmful to either child. Because the
trial court failed to make specific findings that the rights provided in Tenn. Code. Ann §§ 36-6-101
and -110 would not be in the best interest of the child, we find that the trial court erred in its
application of law and vacate its decision to limit Father’s statutory parental rights. Accordingly,
in hearing additional proof, the trial court should determine whether, and to what extent the rights
of the non-custodial parent should be limited.

       In sum, we find that the trial court applied an incorrect legal standard when it awarded Father
no parenting time with either child. Upon rehearing, the trial court is directed to make specific
findings, based on clear and definite evidence that visitation would be harmful. The trial court must
then consider whether any visitation plan less restrictive than a complete denial, is available in order
to maintain the parent-child relationship, without causing harm to S.R. or R.R. The trial court is to
then develop the least restrictive visitation plan available for each child. The trial court should
include the rights of the non-custodial parent as appropriate. The trial court must keep in mind that
while the welfare of the child is of paramount concern, it is to adopt the least restrictive visitation
plan available so as to foster the parent-child relationship.

                                   Calculation of Father’s Income

        Father’s final issue is that the trial court erred in the calculation of his income. The trial court
found “that Father did not show sufficient proof of income” and imputed an income of $37,589 to
Father from his business, in addition to the $1,800 a month he received in social security benefits.

                                                   -11-
The trial court ordered Father to pay child support as required by the child support guidelines based
on these amounts. Father was ordered to pay any amount of the calculated child support that
exceeded what Mother was receiving from Social Security. According to the guidelines, Father is
required to pay $1,180 a month to Mother. Mother receives $1,424 from Father’s social security
benefits and therefore Father does not pay anything additional to Mother.

      For purposes of calculating child support, gross income includes all income, from any source,
whether earned or unearned. Tenn. Comp. R. & Regs. 1240-2-4-.04(g)(2)(A). The Tennessee Child
Support Guidelines allow the trial court to impute income when there is no reliable evidence of
income:

                (iv) Imputing Income When There is No Reliable Evidence of
                Income.

                (I) When Establishing an initial Order.

                I. If a parent fails to produce evidence of income (such as tax returns
                for prior years, check stubs, or other information for determining
                current ability to support...); and

                II. The tribunal has no reliable evidence of the parent’s income or
                income potential;

                III. Then, in such cases, gross income for the current and prior years
                shall be determined by imputing annual gross income of thirty-seven
                thousand five hundred eighty-nine dollars ($37,589) for male parents
                and twenty-nine thousand three hundred dollars ($29,300) for female
                parents. These figures represent the full time, year round worker’s
                median gross income, for the Tennessee population only, from the
                American Community Survey of 2006 from the U.S. Census Bureau.

Tenn. Comp. R. & Regs. 1240-2-4-.04(iv).

         We have reviewed the record and find little, if any, reliable evidence on Father’s income.
According to Father’s testimony, the business has gross profits of between ten and sixteen thousand
dollars a month, or about one hundred seventy thousand dollars annually. However, Father testified
that, after expenses, his business makes no profit. Father further testified that, in 2007, the business
lost $6,200, but he did not provide a 2007 tax return. In fact, Father provided no documentation
whatsoever as to his income or the income and expenses of the business. Additionally, Father
testified that the business pays his rent and cell phone bills and that if he takes any money for himself
out of the business, he does so in the form of a loan. However, he presented no evidence, other than
his testimony, to support this claim. The only other evidence concerning Father’s income was
Mother’s testimony. Mother, having worked as a bookkeeper for the business, testified that the


                                                  -12-
business had gross profits of between ten and fourteen thousand dollars a week.

       Based on our review of the record, we find that the trial court was correct in finding that there
was no reliable evidence of Father’s income. Therefore, the trial court did not err in imputing an
income of $37,589 in accordance with the Tennessee Child Support Guidelines.

         Mother requests attorney fees on appeal. It is within this Court’s discretion to award attorney
fees on appeal. Archer v. Archer, 907 S.W.2d 412, 419 (Tenn. Ct. App. 1995). When considering
a request for attorney fees on appeal, we consider the following factors: 1) the requesting party’s
ability to pay such fees, 2) the requesting party’s success on appeal, 3) whether the appeal was taken
in good faith, and 4) any other equitable factors relevant in a given case. Carpenter v. Carpenter,
No. W2007-00992-COA-R3-CV, 2008 WL 5424082, at *16 (Tenn. Ct. App. 2008)(citations
omitted). Using our discretion, we decline to award attorney fees as requested by Mother.

                                             Conclusion

         In sum, we affirm the trial court’s grant of primary residential status to Mother and its
decision to allow Mother to relocate. We find that, by failing to object at trial, Father waived his
right to object to the testimony of S.R.. However, finding that the trial court failed to apply the
proper legal standard by failing to make specific findings of harm caused by visitation and by failing
to determine the least restrictive visitation plan available, we vacate the trial court’s award of no
parenting time to Father with either child, and remand for introduction of further evidence. Once
that evidence is adduced, the trial court is directed to make specific findings of harm caused by
visitation and determine the least restrictive visitation plan available and practical, keeping in mind
that the welfare of the children is of paramount consideration. Costs of this appeal are taxed one-half
against Appellant, Howard Thomas Rudd, and his surety and one-half to Appellee, Cassandra Lynn
Rudd, for which execution may issue if necessary.




                                               __________________________________
                                               J. STEVEN STAFFORD, J.




                                                 -13-